Citation Nr: 0115623	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the left ankle, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1978 to 
December 1988.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's degenerative joint disease of the left 
ankle is characterized by pain, occasional swelling, an 
inability to stand for prolonged periods, dorsiflexion of 18 
degrees and plantar flexion of 40 degrees.  There is no 
evidence that the left ankle joint is ankylosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran injured his left ankle in 1985 while on active 
duty.  In a January 1989 rating decision, the RO granted 
service connection for residuals of a left ankle sprain and 
assigned a 10 percent evaluation.  In May 1997, the RO 
granted an increased evaluation to 20 percent.  In August 
1999, the veteran submitted a claim requesting an evaluation 
in excess of 20 percent.  This appeal ensued after the RO 
denied the veteran's claim and continued the 20 percent 
evaluation.  For the reasons that follow, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent.

I.  Duty to Assist

In November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, and substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the establishment of procedures 
for advising the claimant and his representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  Where the law or regulations governing 
a claim change after the claim has been filed, but before the 
appeal process has been concluded, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes a recent VA 
examination report pertaining to the disability at issue.  
The veteran also was afforded the opportunity to testify at a 
hearing before the undersigned member of the Board in 
February 2001, where he submitted VA outpatient treatment 
reports accompanied by an appropriate waiver.  See 38 C.F.R. 
§ 20.1304(c) (2000).  Moreover, the Board concludes that the 
discussions in the rating decision and the statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  As such, compliance with VA's 
notification requirements has been demonstrated.  

The Board thus finds that the current record is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

II.  Background

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in December 1999.  The veteran's 
history concerning his left ankle injury was recorded.  It 
was noted that the veteran underwent arthroscopic surgery for 
repair of injuries he sustained in service, and that 
arthritis was identified upon re-evaluation.  Since that 
time, it was noted that the veteran continued to have pain, 
weakness, stiffness, swelling, and inflammation of the left 
ankle.  The veteran said his symptoms were getting worse and 
were constant.  He reported that they were aggravated by 
usage such as jumping, squatting, bending, and lifting, and 
were alleviated by rest.  He said these symptoms limited his 
ability to get around and perform normal daily activities. 

Upon physical examination, the veteran walked with a limp 
towards the right side and used a cane; however, no signs of 
abnormal weight bearing were present.  Arthroscopic scars 
were observed on the anterior aspect of the left ankle which 
were well healed and not complicated.  Tenderness was present 
at the lateral aspect of the left ankle.  The veteran was 
unable to walk on his heels or tiptoes, and was unable to 
squat or kneel.  Range of motion testing showed dorsiflexion 
of 18 degrees with pain starting at 15 degrees, and plantar 
flexion of 40 degrees with pain starting at 30 degrees.  Pain 
was also reported on movement against resistance.  No 
constitutional symptoms of joint disease were present.  Under 
the Diagnosis section, the examiner stated: "Established 
diagnosis of arthritis in the left ankle, symptomatically 
deteriorated since his last rating according to the veteran.  
The veteran has limitation of range of motion and pain 
through the ranges of motion."

VA outpatient treatment reports dated from 1991 to 2000 were 
submitted in support of his claim.  However, the Board notes 
that only two entries pertain to the relevant appeal period.  
A May 1999 entry notes the veteran's complaints concerning a 
throbbing pain in his left ankle of a two to three week 
duration.  Objectively, point tenderness was present over the 
ankle joint, but there was no swelling, edema, or limitation 
of motion.  The assessment was degenerative joint disease of 
the left ankle.  The veteran was next seen in October 2000 
for complaints of left ankle pain, especially with changes in 
the weather.  Objectively, the left ankle was stable, 
exhibited good range of motion, and showed no evidence of 
effusion.  The assessment was status post sprain. 

Lay statements in support of the veteran's claim have also 
been submitted.  In a September 2000 letter, a Ms. [redacted]
[redacted] stated that she had been cooking and cleaning for the 
veteran for the past six to seven years.  She said she had 
observed the veteran's ongoing problem with severe pain in 
his left ankle, which increased with cold weather.  She said 
the pain would become so excruciating at times that he would 
have to put his foot in a bucket of ice to freeze the pain.  
In his VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in November 2000, the veteran explained that nothing seemed 
to alleviate the severe pain in his left ankle.  He said he 
wore a brace but that the pain only worsened when it was 
removed.  He also reported that he was unable to participate 
in many activities with his son.

At his February 2001 hearing, the veteran testified that he 
suffered from pain, stiffness, swelling, and instability of 
the left ankle.  On a pain scale of 1 to 10, the veteran 
rated his pain as a 3 or 4 at the time of the hearing, but 
added that it got as high as 8 or 9 during periods of flare-
ups.  He said he could probably walk about a block before it 
would start to swell and become painful.  He stated that he 
treated this condition by applying ice and elevating his left 
ankle.  He said he used to take Motrin which he had to 
discontinue because of an ulcer.  He explained that he had 
had two cortisone injections which helped relieve the pain, 
and that additional surgery was recommended.  He related that 
he fell on two occasions due to instability of the ankle 
joint and said he wore a brace and used a cane for additional 
support.  With respect to employment, he stated that in 1999 
he quit his job in an auto parts store because he was unable 
to endure being on his feet for prolonged periods.  He later 
added, however, that he was unable to return to work because 
he was experiencing equilibrium problems due to recent 
surgery on his sinuses.  Ms. [redacted] also testified that 
she observed the veteran limping every day, and that he was 
unable to stand for prolonged periods.  She also observed 
swelling in his left ankle approximately two to three times a 
week.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Under the VA Schedule for Rating Disabilities degenerative 
arthritis is rated on the basis of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  The 
veteran's right ankle disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5271, which refers to 
marked limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Since this is the maximum 
evaluation allowed under this diagnostic code, the Board must 
determine whether any other applicable code provision 
warrants a higher evaluation for this disability.  

Diagnostic Code 5270 provides evaluations higher than 20 
percent where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2000).  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990).  However, such has not been 
shown here.  Although the mobility of the veteran's left 
ankle has been limited by his condition (for which a 20 
percent evaluation under Diagnostic Code 5271 has been 
assigned), the left ankle has never been characterized as 
immobile, and, in any event, no fibrous or bony union across 
the joint (which would indicate consolidation of the joint) 
has been shown.  As noted, range of motion testing in 
December 1999 showed dorsiflexion of 18 degrees and plantar 
flexion of 40 degrees.  There was also no limitation of 
motion reported while being treated at a VA facility in May 
1999 and October 2000.

The Board has also considered Diagnostic Code 5262, which 
provides a 30 percent evaluation for malunion of the tibia 
and fibula with marked ankle disability, and a 40 percent 
evaluation for nonunion of the tibia and fibula with loose 
motion which requires a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  None of the evidence of record, 
however, shows that the veteran's left ankle disability is 
characterized by malunion or nonunion with severe impairment.  

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased evaluation is warranted on the basis of functional 
loss due to the veteran's complaints of pain.  See DeLuca, 8 
Vet. App. at  204-06.  Where, as in this case, a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  As such, since there is no applicable diagnostic 
code which provides an evaluation in excess of 20 percent for 
limitation of motion of the ankle, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not in order.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's degenerative joint disease of the left ankle.  
Therefore, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies, VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000), and the appeal is denied.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In this case, the veteran testified that he quit his job at 
an auto parts store in 1999 because he was unable to stand 
for prolonged periods due to pain in his left ankle.  
Nevertheless, he explained that he had not returned to work 
because of symptoms involving disequilibrium following recent 
surgery on his sinuses.  Under these circumstances, there are 
currently no factors suggestive of an unusual disability 
picture as a result of his service-connected degenerative 
joint disease of the left ankle.  Accordingly, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease of the left ankle is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

